Citation Nr: 1003723	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of December 22, 2006. 





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The Veteran had active military service from August 1989 to 
December 21, 1996.  He thereafter served in the Army National 
Guard, with a period of active duty for training from April 
1998 to September 1998.

This case comes before the Board of Veterans' Appeals (Board)  
on appeal from a determination issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Board notes that although the Muskogee RO 
retains jurisdiction over the instant appeal given its nature 
as a claim pertaining to educational benefits, the Boise, 
Idaho, office is the RO which normally has jurisdiction over 
claims filed by the Veteran.

The Veteran was scheduled to attend his requested travel 
Board hearing for August 2009, but he failed without 
explanation to report.  His request for a Board hearing 
therefore is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1989 to 
December 21, 1996; he thereafter had a period of active duty 
for training in the Army National Guard from April 1998 to 
September 1998, but has not had a period of additional active 
duty in the Armed Services since December 21, 1996.

2.  Ten years from the date of the Veteran's separation from 
active service was December 22, 2006; therefore, the 
Veteran's basic delimiting period for receiving Chapter 30 
educational benefits expired on that date.

3.  The Veteran was not prevented from initiating or 
completing a chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from his willful misconduct. 


CONCLUSION OF LAW

The Veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly set to December 22, 2006.  38 U.S.C.A. § 3031 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.7050, 21.7051 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that when the law as mandated by 
statute, and not the evidence, is dispositive of the claim, 
the above provisions are not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

In addition, VA's Office of General Counsel has held that 
there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  See VAOPGCPREC 5-2004.  
The Board notes that the essential facts in this case have 
been fully developed and are not in dispute.

As there is no legal entitlement to the benefit claimed in 
this case, there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim.  
Thus, any deficiencies of notice or assistance are moot.

The Veteran served on active duty from August 1989 to 
December 21, 1996.  In July 2005, he applied to VA for a 
change of his program of education from business 
administration to training in heating, ventilation and air 
conditioning.  He entered his new program, which apparently 
is anticipated to last 4 years, in January 2006.
 
The Veteran was separated from active duty on December 21, 
1996.  He does not claim, and the record does not show that 
he had additional active duty in the U.S. Army, Navy, 
Marines, Air Force or Coast Guard after that date.  Rather, 
he asserts that the pertinent law and regulations equate his 
participation in a period of active duty for training in the 
Army National Guard from April 1998 to September 1998 as 
active duty for the purpose of establishing a new delimiting 
date in his case.

The law provides a ten-year period of eligibility during 
which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the Veteran's last discharge from active duty.  38  
U.S.C.A. § 3031(a) (emphasis added); see also 38 U.S.C.A. § 
3033; 38 C.F.R. § 21.7142.  

"Active duty" is defined as full time duty in the Armed 
Forces (i.e. the U.S. Army, Navy, Marines, Air Force, or 
Coast Guard), other than active duty for training.  
38 U.S.C.A. § 101(21)(A) (West 2002) (emphasis added).  (It 
also encompasses full-time duty for certain persons in the 
Public Health Service or the National Oceanic and Atmospheric 
Administration, and service as a cadet at one of the service 
academies, situations which are not at issue in this case.  
38 U.S.C.A. § 101(21) (B)-(D) (West 2002).)  "Active duty 
for training" means full-time duty in the Armed Forces 
performed by Reserves for training purposes; or full-time 
duty by a member of the National Guard or Air National Guard 
under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 C.F.R. 
§ 101(22) (A), (C) (West 2002).  (It also encompasses certain 
other types of service not at issue in this case.  See 
38 U.S.C.A. § 101(22) (B), (D) (West 2002).) 

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that a 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the Veteran's willful misconduct.  
It must be clearly established by medical  evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a)(2).  

As already noted, the record shows, and the Veteran does not 
dispute, that the Veteran was discharged from his period of 
active service in the Armed Forces on December 21, 1996.  Ten 
years from that date would end effective December 22, 2006.  
The Veteran contends that the period of active duty for 
training in which he engaged from April 1998 to September 
1998 also qualifies to establish a later delimiting date 
because it lasted longer than 90 days.  The Board first 
points out that the Veteran's service from April 1998 to 
September 1998 was clearly a period of active duty for 
training.  He was a member of the Army National Guard at the 
time, and he spent the period at issue attending advanced 
training in assault helicopter armament/electrical systems 
repair.  Although the Veteran believes the length of time he 
was activated is most relevant, it is the nature of his 
service in this case which is dispositive.  The applicable 
law and regulations clearly base the calculation of a 
delimiting date for the use of educational benefits under 
Chapter 30 on the ending date of active service, and not on 
the ending date of any period of active duty for training.  
Consequently, the delimiting date for the use of such 
benefits was December 22, 2006.  

The Board next notes that the Veteran does not contend, and 
the record does not show, that he was prevented from 
initiating or completing his chosen program of education (in 
the field of HVAC) within the otherwise applicable 
eligibility period because of a physical or mental 
disability.

Although the Board is sympathetic to the Veteran's situation, 
as the disposition of this claim is based on the law, and not 
on the facts of the case, the Veteran's claim for a 
delimiting date beyond December 22, 2006, must be denied as 
legally insufficient because the requisite elements for 
eligibility to qualify for this benefit have not been 
satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An extension of the Veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under chapter 30 beyond the delimiting date of December 22, 
2006, is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


